Citation Nr: 1518642	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 1996, for the grant of service connection for PTSD.

2.  Entitlement to an initial rating higher than 70 percent for the period from August 28, 1996 to May 30, 2007; and higher than 50 percent for the period from May 31, 2007 to March 6, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




WITNESS AT HEARING ON APPEAL

E.M.T., Ph.D., CRC


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision granted service connection for PTSD and assigned a 70 percent disability evaluation from August 28, 1996, a 50 percent disability evaluation from May 31, 2007, and a 100 percent disability evaluation from March 7, 2011.  As the Veteran is in receipt of a 100 percent disability evaluation from March 7, 2011, he is only appealing the ratings assigned in the period prior to that date.  

Dr. E.M.T., Ph.D., CRC provided testimony at a September 2014 Board hearing before the undersigned Acting Veterans Law Judge.

The issues of entitlement to higher initial ratings for PTSD for the periods of August 28, 1996 to May 30, 2007, and May 31, 2007 to March 6, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to August 28, 1996, the Veteran's claimed stressor could not be verified.

2.  Service connection for a psychiatric condition was denied in a July 1992 Board decision that was not appealed.

3.  A VA examination report dated in September 1995 report constitutes an informal claim to reopen.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of September 27, 1995, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The Veteran did not appear for his September 2014 hearing.  The Veteran's attorney opted to go forward with the hearing and testimony was obtained from a witness.  Nevertheless, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

Effective Date for the Award of Service Connection for PTSD

In the March 2011 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as August 28, 1996, the date of the claim.  The Veteran contends that an earlier effective date is warranted.  He asserts that, under 38 C.F.R. § 3.156(c), VA must reconsider the claim following VA's receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Thus, he contends that the effective date should be in April 1977, the date that the Veteran filed a claim for pension and noted the condition "nerves" on his application.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (West 2014).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

A report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  There must, however, first be a prior allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

As noted above, the Veteran filed a claim for pension that was received by the RO in April 1977.  He listed "nerves" among other injuries or diseases that he was currently experiencing.  The April 1977 application is clearly a claim for pension, not compensation, despite any more recent statements made by the Veteran or his attorney regarding his intentions at that time.  The Veteran's April 1977 written statement clearly indicates that he was seeking pension.  Furthermore, the Veteran's formal claim, which was received in January 1978, shows that he completed the sections that the instructions said were relevant to pension claims.  He also left blank the sections that the instructions indicated needed to be completed only if the Veteran was claiming compensation based on a disability incurred in service.  This contemporaneous evidence, provided by the Veteran himself, is more probative than more recent statements regarding his claim for VA benefits that was filed more than thirty years ago.  As such, the Board concludes that the Veteran did not file a claim for compensation for any disability, including "nerves," in April 1977 or January 1978.

No evidence or correspondence relating to a nervous or psychiatric condition was received by the RO until December 1989, when the Veteran submitted a private treatment record showing a diagnosis of PTSD.  A claim for service connection for "nerves" was received in October 1990.  The RO denied the claim for service connection in a November 1990 rating decision.  In the Veteran's November 1990 notice of disagreement, he related his current psychiatric condition to physical and verbal abuse by his superiors during his active duty service.  In a March 1991 Decision Review Officer (DRO) hearing, he related his psychiatric condition to an incident during active duty service in which three service members were killed in a tank during a training exercise, and the Veteran was charged with cleaning their bodies out of the tank.  Prior to the March 1991 DRO hearing, there is no mention of the tank accident anywhere in the record.  In a July 1992 decision, the Board denied the claim of service connection for a psychiatric condition, on the basis that the Veteran was diagnosed with an intellectual disability that was present prior to service.  

The Veteran did not appeal the July 1992 Board decision.  No communication or evidence was received by the RO until January 1995, when the Veteran submitted a statement in response to a notice of overpayment, in which he referenced problems with his nerves.  A similar statement was received from his wife in March 1995.  Neither statement indicated that a benefit was being sought for the "nerves" condition.  In September 1995, the Veteran underwent a VA psychiatric examination in conjunction with a claim for aid and attendance.  During the examination, the Veteran related his inability to work to the tank accident in service.  In August 1996, the Veteran filed the current claim for service connection for PTSD, and included a description of the tank accident in service as his stressor.  

Attempts were made to verify the claimed stressor over the next 14 years.  To aid the RO in verifying his stressor, the Veteran informed the RO that the accident occurred in [redacted], [redacted] on April [redacted], 1974, while the Veteran was a member of the [redacted] [redacted] Battalion.  He provided information about the date and location of the accident, the unit in which he served, the circumstances surrounding the accident, and the number of casualties.  At the time of the claim, the Veteran's service department records were already associated with the claims file.  The RO was unable to verify the stressor with the information and evidence provided.  Because the accident occurred during a non-combat training exercise in Germany, the presumptions relating to combat stressors were not applicable.  The RO made numerous attempts to obtain additional evidence that might aid them in verifying the claimed stressor, including contacting the Veteran and his representative to ask for specific information about the event.  The requested information was not provided.  

An August 2012 report from the Defense Personnel Records Information Retrieval System (DPRIS) states, "We reviewed a 1917-2003 unit history submitted by the [redacted] ([redacted]).  The history documents that the battalion arrived at [redacted] on October 21, 1961, its home for the next twenty-three years.  However, the history does not document any tank explosions that resulted in the death of three soldiers in April 1974.  We also coordinated our research with the U.S. Army Combat Readiness/Safety Center.  We reviewed three accident reports for the period April 1 - May 1, 1974.  There were no tank explosion accidents involving the [redacted].  The U.S. Army casualty data information available to us lists over 100 casualties in Germany during the period April 1- May 1, 1974.  In order for us to conduct further casualty records research, [the Veteran] should provide us with the full names of the casualties."  Thus, the RO determined that there was not enough information to verify the Veteran's alleged stressor.  

In October 2010, the Veteran's representative submitted new evidence related to the alleged stressor.  The evidence consisted of service treatment records of another veteran, D.J.C., who served with the Veteran in the [redacted]. and was injured in the tank accident described by the Veteran.  The evidence also included personal letters between D.J.C. and his parents describing his injuries and hospitalization.  D.J.C. personally gave these records to the Veteran and agreed in writing that the Veteran would submit the records to VA in support of the claim.  D.J.C.'s personal reports of medical treatment confirm that he was injured in a tank explosion in [redacted] on April [redacted], 1974.  Notably, the only evidence verifying the tank accident was the personal medical records of D.J.C.  As noted, nothing in the Veteran's own complete service records, or the numerous reports generated by the service department, provided any evidence of the tank accident.  Based on the evidence submitted by D.J.C., a January 2011 Board decision conceded that the alleged stressor had occurred, and remanded the claim to provide the Veteran with a new VA examination.

Service connection for PTSD was granted by the RO in a March 2011 rating decision.  The effective date for the award of service connection was August 28, 1996, the date of the claim to reopen.  Under the governing laws and regulations, an earlier effective date would be warranted only if (1) VA is required to reconsider the claim under 38 C.F.R. § 3.156(c); or (2) an informal claim was received within the year prior to the August 28, 1996 formal claim.  

The Board will first discuss reconsideration under 38 C.F.R. § 3.156(c), as this is the Veteran's main contention.  As an initial matter, the Board notes that 38 C.F.R. § 3.156 was amended during the pendency of the Veteran's appeal.  Although it appears that the older version of the regulation would be more favorable to the Veteran, the Board will discuss applicability of both versions.  

The prior version of 38 C.F.R. § 3.156(c) provided, in pertinent part: 

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such...  Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c).  See 70 Fed. Reg. 35,388 (June 20, 2005).  Notably, the Secretary sought to change language in the old rule that limited the type of evidence that would warrant reconsideration to misplaced service department records submitted by the service department.  The proposed rule changes note that the language of the old rule, on its face, would bar reconsideration of claims based on evidence submitted by the Veteran.  Id.

VA ultimately amended 38 C.F.R. § 3.156(c) by adding Section (c)(1) which provides: 

(1)  Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met;

...

(2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

...

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the Government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388.

Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of Subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26.

Thus, the amendment both broadened and limited 38 C.F.R. § 3.156(c).  While the current rule limits reconsideration to claims where the Veteran provided sufficient information to identify and obtain outstanding records, it also broadens the type of evidence that would warrant reconsideration, to include evidence submitted by the Veteran and evidence that was not merely misplaced.  

Facially, neither version appears to contemplate the scenario at issue here, where the Veteran submits the personal medical records of another individual.  On August 12, 2014, VA's Office of General Counsel (OGC) issued VA O.G.C. Prec. Op. No. 5-2014, which addresses the question of whether VA is legally obligated under 
38 U.S.C.A. § 5103(A) to obtain service and other related records that belong or pertain to a Service member other than the Veteran who is seeking VA benefits, when such records may be potentially relevant to the Veteran's claim for benefits.

The opinion holds that VA is generally obligated under 38 U.S.C.A. § 5103(A) to make reasonable efforts to obtain records pertaining to another individual if: (a) those records were adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the Veteran under the Privacy Act and 38 U.S.C.A. §§ 5701 and 7332.  The opinion further reminds that VA adjudicators generally may not consider documents that cannot be disclosed to the claimant.

The Board finds that an effective date earlier than August 28, 1996 is not warranted under 38 C.F.R. § 3.156(c).  Under either version of 38 C.F.R. § 3.156(c), VA would be barred from considering D.J.C.'s personal medical records and correspondence under the Privacy Act.  As noted, the evidence consisted of medical treatment records following D.J.C.'s injury in the tank accident, and personal correspondence between D.J.C. and his parents.  The first type of evidence could not be disclosed to the Veteran due to privacy concerns, and thus could not have been considered by VA.  See VA O.G.C. Prec. Op. No. 5-2014.  The second type of evidence was never in VA's or the service department's possession.  

Further, reconsideration would be barred under the former 38 C.F.R. § 3.156(c), because the newly received evidence had not been previously "misplaced and [] now [] located and forwarded" to VA, and was not a "supplemental report from the service department."  Rather, the evidence was properly in the possession of the individual to which it pertained, and was ultimately submitted by the Veteran.  

Similarly, VA cannot reconsider the claim under the current version of 38 C.F.R. § 3.156(c).  Prior to August 28, 1996, the Veteran had not provided sufficient information for VA to identify and obtain the records from the appropriate source.  The August 2012 DPRIS report shows that VA went to great efforts to attempt to verify the stressor.  The Veteran provided the exact date and location of the accident, and the unit involved; however, an official record of the accident simply did not exist.  VA informed the Veteran that he should provide the names of casualties, but he did not provide this information.  Thus, the Veteran did not adequately identify the relevant records.  In order to have verified the stressor at an earlier date without the Veteran's assistance, VA would have had to search the service treatment records of every member of the 54th Engr. Bn. who served in April 1974.  To do so would have gone far beyond the "reasonable efforts" contemplated by VA O.G.C. Prec. Op. No. 5-2014, and, more importantly, would have been a clear violation of those service member's privacy rights.  In the alternative, VA would have needed the name of a specific servicemember, and the Veteran did not provide that information until after he initiated the current appeal.  Without this information, VA could not verify the Veteran's stressor.  Thus, an earlier effective date is not warranted under either version of 38 C.F.R. § 3.156(c).  

The Board turns now to the issue of whether an earlier effective date is warranted based on an informal claim.  As noted above, the potentially relevant evidence received after the final Board decision of July 1992 and prior to the August 28, 1996 claim consists of a statement from the Veteran received in January 1995, a statement from his wife received in March 1995, and a VA psychiatric examination of September 1995.  

Pursuant to 38 C.F.R. § 3.155(a), an informal claim in the form of a statement from the Veteran or a person acting as next friend must identify the benefit sought.  In January 1995, the Veteran submitted a statement that was apparently in support of his pending claim for aid and attendance.  The statement reads in part, "...  My nerves went a wreck my legs get numb until I can't feel them...  I also stayed in the lock up ward at VA Hospital for 15 days or longer for my nerves and seeing things that happened while I was in service...  I also worry about my family if they were to get sick how would I doctor them.  I doctor myself at VA Hospital when they will let me in they gotten so when I get to VA Hospital they want to and do tell me that I have to be service connected after they promise the men they will take care of them in their Hospitals for free."  The January 1995 statement references psychiatric problems, but does not identify the benefit sought as service connection for PTSD.  Rather, as noted, the statement was made in support of a claim for aid and attendance.  

In a March 1995 statement, the Veteran's wife writes, in relevant part, "...  He also has been treated at the VA for his nerves and mental problem...  We are [afraid] he will [wander] off harm himself of someone and that is my reason for asking for A+A for my husband."  Again, the statement notes the Veteran's psychiatric problem but indicates that the benefit sought is aid and attendance, not service connection.  

In a September 1995 VA psychiatric examination, conducted in conjunction with the claim for aid and attendance, the Veteran recalled the tank accident in service and related it to his current psychiatric problems.  Specifically, he stated that he can no longer work due to his psychiatric problems.  The diagnosis was organic mental disorder, intermittent explosive disorder and mild mental retardation (more appropriately called an intellectual disability).  The examiner opined that the current diagnosis was present prior to active duty service.  Under 38 C.F.R. § 3.157(a), a report of examination will be accepted as an informal claim to reopen if the report relates to a disability that may establish entitlement.  The September 1995 report provided a diagnosis of a psychiatric disorder.  Although the examiner did not believe that the current disability was related to service, the report contains the Veteran's statement, in the pursuit of medical treatment, that his current disability is due to the tank accident in service.  Thus, the Board finds that the September 1995 report "relates to a disability that may establish entitlement," and is therefore an informal claim to reopen.

Accordingly, the proper effective date for service connection for service connection for PTSD is September 27, 1995, the date of the informal claim to reopen.  This is the earliest possible effective date provided by law.  38 C.F.R. § 3.400.


ORDER

An effective date of September 27, 1995, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

The Board finds that a remand is necessary to provide the Veteran with a retrospective examination and opinion to opine (1) whether the disabling manifestations of the Veteran's service-connected and non service-connected psychiatric conditions can be distinguished from one another; and (2) the nature and severity of the Veteran's service-connected disabilities during the periods on appeal.

At the September 2014 Board hearing, testimony was provided by Dr. E.M.T. as to the disabling effects of the Veteran's psychological disabilities, during the period on appeal.  Dr. E.M.T. opined that the Veteran is entitled to a higher rating due to the severity of his psychological symptoms.  She asserts that the Veteran has been totally disabled since service separation.  Dr. E.M.T.'s opinion is not adequate to decide the matters on appeal.  First, Dr. E.M.T. did not distinguish between the Veteran's various psychological diagnoses, both service-connected and non service-connected, which are well-documented in the claims file.  Thus, her opinion does not explain whether the Veteran is totally disabled due to his service-connected PTSD or his non service-connected intellectual disability.  Further, Dr. E.M.T. never examined the Veteran or met him in person; rather, she based her opinion on one telephone conversation with the Veteran.  Thus, a new examination and opinion is required to distinguish between the Veteran's service-connected and non service-connected psychiatric disabilities, and assist in determining the extent of the disabling effects of his service-connected PTSD during the period on appeal.  

In the March 2011 rating decision, the RO awarded a 70 percent rating from the date of service connection in 1996, a 50 percent rating as of May 31, 2007, and a 100 percent rating as of March 7, 2011.  In his May 2012 Notice of Disagreement, the Veteran requested either a 100 percent rating or a TDIU from the date of service connection.  When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to a TDIU, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a psychiatric examination with a VA psychiatrist or psychologist, if possible.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a retrospective medical opinion.  

The examiner is asked to assess the nature and severity of the Veteran's service-connected PTSD for the period of September 27, 1995 to March 6, 2011.

*The examiner should be provided with the disability rating criteria for PTSD (Diagnostic Code 9411) that are applicable both before and after revisions were completed on November 7, 1996.*

The examiner is specifically instructed to consider only the disabling effects of the service-connected PTSD, and not the non-service-connected intellectual disability, to the extent possible.  If this is not possible, the examiner is asked to provide the reasoning.

The examiner should review the entire claims file, and is asked specifically to discuss the September 1995 VA psychiatric examination, located in volume one of the paper claims file; the psychiatric treatment notes dated from July 1997 to December 1998, located in volume two of the paper claims file; private psychiatric treatment records dated between October 1997 and January 2001, located in volume three of the paper claims file; VA outpatient treatment records of July 2004, showing a GAF score of 42, located in volume three of the paper claims file; VA outpatient treatment records of October 2005 through December 2010, which report GAF scores between 60-65 but do not report any specific symptoms, located in volumes three and four of the paper claims file; and the May 2014 written testimony and September 2014 hearing testimony of Dr. E.M.T., located in volume five of the paper claims file.

2.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to a TDIU for the period from September 27, 1995.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  Thereafter, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


